Citation Nr: 0732128	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  03-08 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
shoulder injury.

2.  Entitlement to an increased rating for residuals of a 
head injury, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from March 1986 to October 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey and from a November 2006 rating decision 
by the RO in New York, New York.

Although the veteran had requested a hearing on his 
substantive appeal, his representative withdrew that request 
in correspondence dated in May 2007.  

The veteran is incarcerated and his service connected 
compensation benefits have evidently been reduced in 
accordance with 38 C.F.R. § 3.665 (2007), apparently 
resulting in an overpayment.  In correspondence received from 
the veteran dated in January 2007, the veteran has filed for 
a waiver of overpayment, and in separate correspondence, 
dated in April 2007, he has also requested apportionment on 
behalf of his spouse.  Inasmuch as those matters are not 
properly before the Board, they are referred to the AMC/RO 
for disposition as appropriate. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the notice provisions of the VCAA.  The Board observes that 
the claims file does not reflect correspondence to the 
veteran in compliance with several Court decisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).   

The veteran claims for service connection for left shoulder 
disorder and an increased rating for residuals of a head 
disorders currently on appeal, derive from a claim filed in 
October 2001.  A review of the VCAA notices issued in August 
2003, February 2004 and October 2004 did not pertain to the 
issues on appeal.  The Board was only able to identify one 
VCAA notice, i.e. February 14, 2007, relating to the left 
shoulder and head disorders presently on appeal.  Thus, in 
the matter now before the Board, the documents strictly 
meeting the VCAA's notice requirements- addressed above-were 
furnished to the veteran well after the pertinent April 2002 
rating action on appeal, and the claims were not 
readjudicated after issuance of the February 2007 VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006) (noting that a VCAA timing defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  Although the content of the 
February 2007 notice appears compliant, there was no re-
adjudication to cure the timing defect.  

Service connection was established for a right shoulder 
disorder pursuant to a January 1990 rating.  Although the 
veteran principally advances his claim for service connection 
for a left shoulder disorder on the asserted basis that he 
sustained a left shoulder injury when he fell down some 
stairs, the record demonstrates that only his right shoulder 
was involved in that incident.  Along with his substantive 
appeal, he also claimed that his left shoulder disorder is 
secondary to his service connected right shoulder.  It does 
not appear the RO has addressed the latter theory of 
entitlement to service connection.  It bears emphasis that 
when determining service connection, all theories of 
entitlement must be considered.  Szemraj v. Principi, 357 
F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

Notwithstanding, the RO denied the veteran's claim for 
service connection for a left shoulder disorder because its 
review of service medical records failed to reveal any 
complaints or findings relating to his left shoulder during 
service.  However, the Board's inspection of service medical 
records reveals a treatment note from January 9, 1987 
reflecting that a window hit the veteran across the back of 
the shoulders and producing the impression of mild contusion 
of the upper trapezius, bilaterally.  In this case, the Board 
is of the opinion that a medical opinion would be helpful.  
It is necessary to obtain an additional medical opinion in 
order to decide the claim in this case.  38 C.F.R. § 
3.159(c)(4)(i); See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."); see, also, 
Duenas v. Principi, 18 Vet. App. 512, 516 (2004) (per curiam) 
(The duty to assist requires VA to obtain a medical opinion 
as to the relationship between an in-service event, injury, 
or symptomatology and a current disability).

The veteran was afforded a VA orthopedic examination in 
October 2006.  The examiner offered comment as to etiology 
regarding a claimed hip disorder but no comment was made as 
to any relationship between the claimed left shoulder 
disorder and service and/or to the service connected right 
shoulder disorder.  Moreover, although the examiner reported 
having reviewed the service medical records, no comment or 
notation as to the January 9, 1987 medical record was made.  
Therefore, that report does not suffice in this instance. 

In addition, the veteran submitted additional medical records 
in August 2007 pertaining to his claimed left shoulder 
disorder, which was after the claim had been certified for 
appeal and after the last supplemental statement of the case.  
Since such evidence was not considered by the RO and it was 
not accompanied by a waiver, therefore, the Board finds the 
case must be remanded for additional development.  38 C.F.R. 
§ 20.1304(c) (2006).

The Board also notes that a 40 percent disability evaluation 
for residuals of a low back injury was continued in a 
November 2006 rating decision.  Correspondence from the 
veteran dated in January 2007 appears to constitute a notice 
of disagreement as to that determination; however, a 
statement of the case has not been promulgated as to that 
claim.  Accordingly, the matter is remanded to the RO for 
disposition as appropriate.  Manlincon v. West, 12 Vet App 
238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO must undertake the 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002).  The notice is to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for residuals of a 
low back injury, head injury and for a 
left shoulder disorder since October 
2006.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the claims file should be 
referred to the VA physician who examined 
the veteran in October 2006.  The 
examiner is requested to review the 
claims folder, including the service 
medical records, particularly the record 
dated January 9, 1987 reflecting the 
impression of mild contusion of the 
bilateral upper trapezius.  The physician 
is to document that such review was 
completed.  

Based on this review, the examiner is 
requested to offer an opinion, without 
resort to speculation, as to whether it 
is as least as likely as not that and 
existing left shoulder disorder is 
etiologically related to the veteran's 
service, and/or is proximately due to, 
the result of, or aggravated by the 
veteran's service or a service connected 
right shoulder disability.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.  

4.  The RO should issue a statement of 
the case to the veteran and 
representative addressing the issue of 
entitlement to an increased rating for 
residuals of a low back injury, currently 
evaluated as 40 percent disabling. 

5.  After the development requested above 
has been completed to the extent possible 
as well as any other development deemed 
necessary has been accomplished, the 
AMC/RO should again review the record to 
include any evidence added to the file 
after issuance of the last Supplemental 
Statement of the Case of November 2006.  
The remaining claims should be re-
adjudicated to include entitlement to 
service connection for a left shoulder 
disorder as secondary to a service 
connected right shoulder disability.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



